DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-10 and 21 are objected to because of the following informalities. 

Claim 9 recites “the nonmagnetic material of the at least one first part-region” and depends from claim 1 which recites “the at least one first part-region comprises … at least one nonmagnetic material;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one nonmagnetic material of the at least one first part-region” in claim 9.

Claim 10 recites “the ferromagnetic material of at least one of the at least two further part-regions” and depends from claim 1 which recites “the at least two further part-regions each comprise … at least one ferromagnetic material;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the at least one ferromagnetic material of at least one of the at least two further part-regions” in claim 10.
Furthermore, claim 10 recites “iron, (Fe),” and the examiner respectfully points out claim 10 should recite “iron (Fe),” for grammar consistency purposes.

Claim 21 recites “the outer surface of the pump housing” and depends from claim 1 which recites “a substantially tubular outer surface of the pump housing;” for claim terminology consistency 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “the nonmagnetic material of the at least one first part-region or the at least one third part-region” (emphasis added) and depends from claim 1, however, neither claim 9 nor claim 1 has proper antecedent basis for the limitation. Note that only the at least one first part-region has been recited to include at least one nonmagnetic material.
Clarification and/or amendment is respectfully requested.

Claim 19 recites “at least the outer surfaces of a component housing and a surface facing the interior of the pump housing are biocompatible” (emphasis added); there is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 13, 16-18, 20-21 and 23 (as far as claim 9 is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Schob et al – hereafter Schob – (US 6,053,705) in view of Cao et al – hereafter Cao – (US 6,158,984).

Regarding claim 1, Schob teaches a pump device (Fig.1) comprising:
an impeller (Annotated Fig.1);
a pump housing (Annotated Fig.1) comprising a wall surrounding an interior having an inlet and an outlet (Annotated Fig.1), wherein the inlet and the outlet of the pump housing are axially aligned (Annotated Fig.1);

wherein the pump housing comprises at least one first part-region (Annotated Fig.1), at least two further part-regions (Annotated Fig.1; Fig.1a, elements 7) and at least one third part-region (Annotated Fig.1);
wherein the at least one first part-region comprises, to an extent of at least 60% by weight, based on the total weight of the at least one first part-region, at least one nonmagnetic material (column 5 line 11-14, note “housing 9 are made of a non-ferromagnetic material such as plastic, a metal such as titanium, a ceramic, or a biocompatible material such as polycarbonate;” emphasis added), 
wherein the at least two further part-regions each comprise, to an extent of at least 25% by weight, based on the total weight of the respective further part-region, at least one ferromagnetic material (column 4 line 55-56, note “Stator 7 with teeth 7b, 7f is made of a ferromagnetic material”);
wherein the wall of the pump housing, in at least one plane (Q) perpendicular to the longitudinal extent of the pump housing, has the at least one first part-region and the at least two further part-regions and such that the at least one first part-region defines a substantially tubular outer surface of the pump housing (Annotated Fig.1); and
wherein the at least two further part-regions of the pump housing at least partially project into the substantially tubular outer surface defined by the at least one first part-region (Annotated Fig.1).
Schob does not explicitly teach wherein the at least one third part-region comprises a metal content in a range from 40% to 90% by weight, based on the total weight of the at least one third part-region; wherein the at least one first part-region and at least one of the at least two further part-regions are cohesively bonded to one another.

    PNG
    media_image1.png
    733
    612
    media_image1.png
    Greyscale

Cao teaches a rotary blood pump with structural members comprising biocompatible, corrosion resistant, electrically non-conducting ceramic material (abstract). Cao further teaches the pump includes a housing comprising at least one first part-region (Fig.1, 28/30), at least two further part-regions (Fig.1, 24/26) and at least one third part-region (Fig.1, 36/38); 
wherein the at least one third part-region comprises a metal content in a range from 40% to 90% by weight, based on the total weight of the at least one third part-region (column 3 line 58-62, note “housing 36, pump back housing cover 38, and discharge tube 16 may be made of the same ceramic materials as the structural members 28 and 30;” 28/30 are disclosed to be made of aluminum oxide in column 3 line 38-42, note “structural members 28 and 30, which separate the impeller from the stator, are made of biocompatible, non-thrombogenic, electrically non-conducting and corrosion resistant ceramic materials, such as aluminum oxide;” aluminum oxide comprises a metal, aluminum, content in a 
wherein the at least one first part-region and at least one of the at least two further part-regions are cohesively bonded to one another (column 3 line 51-54, note “bonding ceramic member to metal alloy by brazing, soldering, diffusion bonding”);
this would provide a ceramic material with excellent biocompatibility and corrosion resistance in implant applications while maintaining hermecity of the ceramic containing structure, i.e., first part-region, and metal containing structure, i.e., further part-region (column 3 line 47-54).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the at least one third part-region comprises a metal content in a range from 40% to 90% by weight, based on the total weight of the at least one third part-region; wherein the at least one first part-region and at least one of the at least two further part-regions are cohesively bonded to one another based on the teachings of Cao because this would provide a ceramic material with excellent biocompatibility and corrosion resistance in implant applications while maintaining hermecity of the at least one first part-region and the at least two further part-regions.

Regarding claim 2, Schob and Cao further teach the at least one third part-region comprises, to an extent of at least 60% by weight, based on the total weight of the at least one third part-region, the at least one nonmagnetic material (Schob modified by Cao column 3 line 58-62, note “housing 36, pump back housing cover 38, and discharge tube 16 may be made of the same ceramic materials as the structural members 28 and 30;” 28/30 are disclosed to be made of aluminum oxide in column 3 line 38-42, note “structural members 28 and 30, which separate the impeller from the stator, are made of biocompatible, non-thrombogenic, electrically non-conducting and corrosion resistant ceramic 

Regarding claim 3, Schob and Cao further teach the pump housing comprises a tube (Schob Annotated Fig.1).

Regarding claim 4, Schob and Cao further teach the at least one third part-region is provided at the inlet or the outlet, or wherein one third part-region each is provided at the inlet and the outlet (Schob Annotated Fig.1).

Regarding claim 7, Schob and Cao teach all the limitations of claim 1, see above, however do not explicitly teach the pump housing has a volume in a range from 0.1 cm3 to 10 cm3.
However, it is noted that applicant has not disclosed that having pump housing with a volume in a range from 0.1 cm3 to 10 cm3 results in an unpredicted result not seen in the prior art and it appears that the invention of Schob and Cao would perform equally well having a pump housing with a volume in a range from 0.1 cm3 to 10 cm3. Accordingly, absent persuasive evidence that having a pump housing with a volume in a range from 0.1 cm3 to 10 cm3 is functionally significant, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).

Regarding claim 8, Schob and Cao further teach at least part of every further part-region is surrounded by at least one electrical coil each (Schob Fig.1/1a, 8).

Regarding claim 9, Schob and Cao further teach the nonmagnetic material of the at least one first part-region or the at least one third part-region is aluminum oxide (A1203) (Schob modified by Cao column 3 line 58-62, note “housing 36, pump back housing cover 38, and discharge tube 16 may be made of the same ceramic materials as the structural members 28 and 30;” 28/30 are disclosed to be made of aluminum oxide in column 3 line 38-42, note “structural members 28 and 30, which separate the impeller from the stator, are made of biocompatible, non-thrombogenic, electrically non-conducting and corrosion resistant ceramic materials, such as aluminum oxide;”).

Regarding claim 13, Schob and Cao further teach the at least one first part-region comprises less than 10% by weight, based on the total weight of the first part-region, of metal Schob column 5 line 12-14, note “housing 9 are made of a non-ferromagnetic material such as plastic … or a biocompatible material such as polycarbonate”).

Regarding claim 16, Schob and Cao further teach the wall of the pump housing has a magnetic permeability of less than 2 μ (Schob modified by Cao column 3 line 58-62, note “housing 36, pump back housing cover 38, and discharge tube 16 may be made of the same ceramic materials as the structural members 28 and 30;” 28/30 are disclosed to be made of aluminum oxide in column 3 line 38-42, note “structural members 28 and 30, which separate the impeller from the stator, are made of biocompatible, non-thrombogenic, electrically non-conducting and corrosion resistant ceramic materials, such as aluminum oxide;” aluminum oxide is not magnetic as per RGP Balls at https://www.rgpballs.com/en/aluminum-oxide-al2o3-balls/, see Relative magnetic permeability <~1; note that based on the teachings of Cao, the at least one first part-region and the at least one third part-region would be made of the same material).

Regarding claim 17, Schob and Cao further teach a surface of the wall facing the interior of the pump housing has a Vickers hardness of at least 330 HV (Schob modified by Cao column 3 line 58-62, note “housing 36, pump back housing cover 38, and discharge tube 16 may be made of the same ceramic materials as the structural members 28 and 30;” 28/30 are disclosed to be made of aluminum oxide in column 3 line 38-42, note “structural members 28 and 30, which separate the impeller from the stator, are made of biocompatible, non-thrombogenic, electrically non-conducting and corrosion resistant ceramic materials, such as aluminum oxide;” aluminum oxide a hardness of 1250-1700 HV as per RGP Balls at https://www.rgpballs.com/en/aluminum-oxide-al2o3-balls/).

Regarding claim 18, Schob and Cao further teach a surface of the wall facing the interior of the pump housing has a Vickers hardness at least 20 HV higher than a surface of the impeller pointing towards the interior of the pump housing (Schob modified by Cao; note that Schob discloses the impeller could be made of a plastic, column 5 line 11-13, note “rotor jacket 1a as well as blades 1b and middle part 1c … are made of a non-ferromagnetic material such as plastic;” furthermore, Schob modified by Cao column 3 line 58-62, note “housing 36, pump back housing cover 38, and discharge tube 16 may be made of the same ceramic materials as the structural members 28 and 30;” 28/30 are disclosed to be made of aluminum oxide in column 3 line 38-42, note “structural members 28 and 30, which separate the impeller from the stator, are made of biocompatible, non-thrombogenic, electrically non-conducting and corrosion resistant ceramic materials, such as aluminum oxide;” the plastic impeller and aluminum oxide pump housing combination would result in the claimed Vickers hardness above).

Regarding claim 20, Schob and Cao further teach the at least one first part-region completely surrounds all the at least two further part-regions (Schob Annotated Fig.1).

Regarding claim 21, Schob and Cao further teach the outer surface of the pump housing consists only of the at least one first part-region (Schob Annotated Fig.1).

Regarding claim 23, Schob teaches a housing (Annotated Fig.1) comprising:
a wall surrounding an interior having an inlet and an outlet (Annotated Fig.1), wherein the inlet and the outlet of the housing are axially aligned (Annotated Fig.1);
wherein the wall of the housing comprises at least one first part-region (Annotated Fig.1), at least two further part-regions (Annotated Fig.1; Fig.1a, elements 7) and at least one third part-region (Annotated Fig.1);
wherein the at least one first part-region comprises, to an extent of at least 60% by weight, based on the total weight of the at least one first part-region, at least one nonmagnetic material (column 5 line 11-14, note “housing 9 are made of a non-ferromagnetic material such as plastic, a metal such as titanium, a ceramic, or a biocompatible material such as polycarbonate;” emphasis added), 
wherein the at least two further part-regions each comprise, to an extent of at least 25% by weight, based on the total weight of the respective further part-region, at least one ferromagnetic material (column 4 line 55-56, note “Stator 7 with teeth 7b, 7f is made of a ferromagnetic material”);
wherein the wall of the housing, in at least one plane (Q) perpendicular to the longitudinal extent of the housing, has the at least one first part-region and the at least two further part-regions and such that the at least one first part-region defines a substantially tubular outer surface of the housing (Annotated Fig.1); and
wherein the at least two further part-regions of the housing at least partially project into the substantially tubular outer surface defined by the at least one first part-region (Annotated Fig.1).

Cao teaches a rotary blood pump with structural members comprising biocompatible, corrosion resistant, electrically non-conducting ceramic material (abstract). Cao further teaches the pump includes a housing comprising at least one first part-region (Fig.1, 28/30), at least two further part-regions (Fig.1, 24/26) and at least one third part-region (Fig.1, 36/38); 
wherein the at least one third part-region comprises a metal content in a range from 40% to 90% by weight, based on the total weight of the at least one third part-region (column 3 line 58-62, note “housing 36, pump back housing cover 38, and discharge tube 16 may be made of the same ceramic materials as the structural members 28 and 30;” 28/30 are disclosed to be made of aluminum oxide in column 3 line 38-42, note “structural members 28 and 30, which separate the impeller from the stator, are made of biocompatible, non-thrombogenic, electrically non-conducting and corrosion resistant ceramic materials, such as aluminum oxide;” aluminum oxide comprises a metal, aluminum, content in a range from 40% to 90% by weight as per molecular weight tool in https://www.convertunits.com/molarmass/aluminum+oxide); 
wherein the at least one first part-region and at least one of the at least two further part-regions are cohesively bonded to one another (column 3 line 51-54, note “bonding ceramic member to metal alloy by brazing, soldering, diffusion bonding”);
this would provide a ceramic material with excellent biocompatibility and corrosion resistance in implant applications while maintaining hermecity of the ceramic containing structure, i.e., first part-region, and metal containing structure, i.e., further part-region (column 3 line 47-54).
.

Claims 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schob et al – hereafter Schob – (US 6,053,705) in view of Cao et al – hereafter Cao – (US 6,158,984) as applied to claim 1 above, and further in view of Landing et al – hereafter Landing – (US 6,499,209 B1).

Regarding claim 5, Schob and Cao teach all the limitations of claim 1, see above, however, do not explicitly teach the at least two further part-regions each comprise at least one first sub-region and each comprise a second sub-region, wherein the at least one first sub-region comprises more ferromagnetic material than the second sub-region.
Landin discloses providing a stator for a motorized equipment (column 21 line 7-10, note “The stator of the invention can be used in a variety of electric motors and magnetic motors including but not limited to those present in the following: vehicles such as automobiles, for example; power generating equipment”) comprising a device having further part-regions (Fig.1, stator core 2 having stator poles 10) wherein the further part-regions each comprise at least one first sub-region (Fig.1, magnetic layers 7) and a second sub-region (Fig.1, vibration damping material layers 6), wherein the at least one first sub-region comprises more ferromagnetic material than the at least one second sub-region (column 12 line 60-63, note “The magnetic layer may be formed from a magnetic material including but not limited to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the at least two further part-regions of Schob by incorporating the first and second sub-regions as taught by Landin for the purpose of improving thermal, magnetic, and electrical properties of the pump stator.

Regarding claim 6, Schob, Cao and Landing further teach the at least one first sub-region and the second sub-region are configured in the form of a layer (Landin column 14 line 13-15, note “Fig.1 illustrates a perspective view of an internally damped stator core 2 of the present invention having alternating magnetic and vibration damping material layers”).

Regarding claim 10, Schob and Cao teach all the limitations of claim 1, see above, however, do not explicitly teach the ferromagnetic material of at least one of the at least two further part-regions is selected from the group consisting of iron (Fe), cobalt (Co), nickel (Ni), chromium dioxide (Cr02), ferrite (Fe203), an iron alloy, an iron-nickel alloy, an iron-silicon alloy, an iron-cobalt alloy, a nickel alloy, an aluminum-nickel alloy, a cobalt alloy, a cobalt-platinum alloy, a cobalt-chromium alloy, a neodymium-iron-boron alloy, a samarium-cobalt alloy or a mixture of at least two of these.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the at least two further part-regions of Schob by having the ferromagnetic material of at least one of the at least two further part-regions selected from the group consisting of iron (Fe), an iron alloy, an iron-nickel alloy, an iron-cobalt alloy, a nickel alloy, a cobalt alloy, or a mixture of at least two of these based on the teachings of Landin for the purpose of improving thermal, magnetic, and electrical properties of the pump stator.


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schob et al – hereafter Schob – (US 6,053,705) in view of Cao et al – hereafter Cao – (US 6,158,984) as applied to claim 1 above, and further in view of Soderberg (US 20120091832 A1).

Regarding claim 11, Schob and Cao teach all the limitations of claim 1, see above, however, do not explicitly teach at least one of the at least two further part-regions further comprises a component selected from a ceramic, or a further metal or a mixture of these.
Soderberg is discloses a stator for a motorized equipment (Fig.3A/3B, 8; ¶3, note “The present invention is primarily directed toward improving the efficiency of magnetic and electro-magnetic drive mechanisms and equipment utilizing magnetic field interaction”) comprising a device having at least two further part-regions (Fig.3A/3B, stator 8 having several poles (teeth) defining at least two further part-regions) wherein at least one of the at least two further part-regions further comprises a further metal (Fig.3B; ¶0184-0185, note region 2 comprising a concentration of magnetic particles and region 3 comprising a matrix material defining stator 8, the matrix material being different than the magnetic particles) wherein the further metal in at least one of the at least two further part-regions is titanium (¶248, note incorporation of said magnetic particles into metallic components such as... titanium... said components being, stator or rotor discs; ¶315, note titanium is potentially a matrix material used with distributed magnetic particles to form a light weight high strength magnetic field generating component).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the pump of Schob by having the at least one of the at least two further part-regions further comprising a component selected from a ceramic, or a further 

Regarding claim 12, Schob, Cao and Soderberg further teach the further metal in at least one of the at least two further part-regions is selected from the group consisting of titanium (Ti) (Soderberg ¶315, note titanium is potentially a matrix material used with distributed magnetic particles).

Claims 14-15 and 19 (as far as claim 19 is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Schob et al – hereafter Schob – (US 6,053,705) in view of Cao et al – hereafter Cao – (US 6,158,984) as applied to claim 1 above, and further in view of Tansley et al – hereafter Tansley – (US 7,798,952 B2).

Regarding claim 14, Schob and Cao teach all the limitations of claim 1, see above, however, do not explicitly teach the pump device is at least partly surrounded by a component housing, wherein at least part of the at least one third part-region of the pump device is bonded to the component housing.
Tansley discloses an axial flow rotary blood pump including an impeller adapted to be magnetically rotated within a housing by the interaction of magnets disposed on or in the impeller and stators disposed on or in the housing (abstract, Fig.6). Tansley further teaches the pump including a pump housing at least one first part-region (Fig.6, 119/120) and at least one third part-region (Fig.6, 108/109); and a component housing (Fig.6, 111/126) made of biocompatible Titanium alloy and bonded to at least part of the at least one third part-region of the pump device, and further includes a casing shell hole to allow access to the interior of the pump by electronic leads for pump control, power and data (column 6 line 54-58). 


Regarding claim 15, Schob, Cao and Tansley further teach the component housing comprises at least 30% by weight, based on the total weight of the component housing, of titanium (Tansley column 6 line 54-58).

Regarding claim 19, Schob and Cao teach all the limitations of claim 1, see above, and further teach the outer surface of a surface facing the interior of the pump housing being biocompatible (Schob column 5 line 12-14, note “housing 9 are made of … biocompatible material”) however, do not explicitly teach at least the outer surfaces of a component housing being biocompatible.
Tansley discloses an axial flow rotary blood pump including an impeller adapted to be magnetically rotated within a housing by the interaction of magnets disposed on or in the impeller and stators disposed on or in the housing (abstract, Fig.6). Tansley further teaches the pump including a pump housing at least one first part-region (Fig.6, 119/120) and at least one third part-region (Fig.6, 108/109); and a component housing (Fig.6, 111/126) made of biocompatible Titanium alloy and bonded to at least part of the at least one third part-region of the pump device, and further includes a casing shell hole to allow access to the interior of the pump by electronic leads for pump control, power and data (column 6 line 54-58). 
.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schob et al – hereafter Schob – (US 6,053,705) in view of Cao et al – hereafter Cao – (US 6,158,984) and Landing et al – hereafter Landing – (US 6,499,209 B1).

Regarding claim 22, Schob teaches a pump device (Fig.1) comprising:
an impeller (Annotated Fig.1);
a pump housing (Annotated Fig.1) comprising a wall surrounding an interior having an inlet and an outlet (Annotated Fig.1), wherein the inlet and the outlet of the pump housing are axially aligned (Annotated Fig.1);
wherein the impeller is provided in the interior of the pump housing (Annotated Fig.1);
wherein the pump housing comprises at least one first part-region (Annotated Fig.1), at least two further part-regions (Annotated Fig.1; Fig.1a, elements 7) and at least one third part-region (Annotated Fig.1);
wherein the at least one first part-region comprises, to an extent of at least 60% by weight, based on the total weight of the at least one first part-region, at least one nonmagnetic material (column 5 line 11-14, note “housing 9 are made of a non-ferromagnetic material such as plastic, a metal such as titanium, a ceramic, or a biocompatible material such as polycarbonate;” emphasis added), 

wherein the wall of the pump housing, in at least one plane (Q) perpendicular to the longitudinal extent of the pump housing, has the at least one first part-region and the at least two further part-regions (Annotated Fig.1).
Schob does not explicitly teach wherein the at least one third part-region comprises a metal content in a range from 40% to 90% by weight, based on the total weight of the at least one third part-region; wherein the at least one first part-region and at least one of the at least two further part-regions are cohesively bonded to one another; wherein each of the at least one first part-region, the at least two further part-regions, and the at least one third part-region comprise a sinterable material.
Cao teaches a rotary blood pump with structural members comprising biocompatible, corrosion resistant, electrically non-conducting ceramic material (abstract). Cao further teaches the pump includes a housing comprising at least one first part-region (Fig.1, 28/30), at least two further part-regions (Fig.1, 24/26) and at least one third part-region (Fig.1, 36/38); 
wherein the at least one third part-region comprises a metal content in a range from 40% to 90% by weight, based on the total weight of the at least one third part-region (column 3 line 58-62, note “housing 36, pump back housing cover 38, and discharge tube 16 may be made of the same ceramic materials as the structural members 28 and 30;” 28/30 are disclosed to be made of aluminum oxide in column 3 line 38-42, note “structural members 28 and 30, which separate the impeller from the stator, are made of biocompatible, non-thrombogenic, electrically non-conducting and corrosion resistant ceramic materials, such as aluminum oxide;” aluminum oxide comprises a metal, aluminum, content in a range from 40% to 90% by weight as per molecular weight tool in https://www.convertunits.com/molarmass/aluminum+oxide); 

this would provide a ceramic material with excellent biocompatibility and corrosion resistance in implant applications while maintaining hermecity of the ceramic containing structure, i.e., first part-region, and metal containing structure, i.e., further part-region (column 3 line 47-54).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the at least one third part-region comprises a metal content in a range from 40% to 90% by weight, based on the total weight of the at least one third part-region; wherein the at least one first part-region and at least one of the at least two further part-regions are cohesively bonded to one another based on the teachings of Cao because this would provide a ceramic material with excellent biocompatibility and corrosion resistance in implant applications while maintaining hermecity of the at least one first part-region and the at least two further part-regions.
Landin discloses providing a stator for a motorized equipment (column 21 line 7-10, note “The stator of the invention can be used in a variety of electric motors and magnetic motors including but not limited to those present in the following: vehicles such as automobiles, for example; power generating equipment”) comprising a device having further part-regions (Fig.1, stator core 2 having stator poles 10) wherein the further part-regions each comprise at least one first sub-region (Fig.1, magnetic layers 7) and a second sub-region (Fig.1, vibration damping material layers 6), wherein the at least one first sub-region comprises more ferromagnetic material than the at least one second sub-region (column 12 line 60-65, note “The magnetic layer may be formed from a magnetic material including but not limited to those selected from the group consisting of ferromagnetic materials such as iron, iron alloys, magnetic stainless steels, carbon steel, alloys such as cobalt-boron-iron, iron-nickel-cobalt, etc.; rare earth metals; alloys of rare earth metals; etc.;” column 8 line 23-24, note “The vibration damping material can include 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the at least two further part-regions of Schob by having the ferromagnetic material of at least one of the at least two further part-regions selected from the group consisting of iron (Fe), an iron alloy, an iron-nickel alloy, an iron-cobalt alloy, a nickel alloy, a cobalt alloy, or a mixture of at least two of these based on the teachings of Landin for the purpose of improving thermal, magnetic, and electrical properties of the pump stator.
Note that the disclosed materials for each of the at least one first part-region, the at least two further part-regions, and the at least one third part-region by the proposed combination of Schob, Cao and Landing above, comprise a sinterable material based on these materials being the same potential combination disclosed by applicant in the instant application.

Regarding claim 24, Schob teaches a housing (Annotated Fig.1) comprising:
a wall surrounding an interior having an inlet and an outlet (Annotated Fig.1), wherein the inlet and the outlet of the housing are axially aligned (Annotated Fig.1);
wherein the wall of the housing comprises at least one first part-region (Annotated Fig.1), at least two further part-regions (Annotated Fig.1; Fig.1a, elements 7) and at least one third part-region (Annotated Fig.1);
a ceramic, or a biocompatible material such as polycarbonate;” emphasis added), 
wherein the at least two further part-regions each comprise, to an extent of at least 25% by weight, based on the total weight of the respective further part-region, at least one ferromagnetic material (column 4 line 55-56, note “Stator 7 with teeth 7b, 7f is made of a ferromagnetic material”);
wherein the wall of the housing, in at least one plane (Q) perpendicular to the longitudinal extent of the housing, has the at least one first part-region and the at least two further part-regions (Annotated Fig.1); and
wherein the at least two further part-regions of the housing at least partially project into the substantially tubular outer surface defined by the at least one first part-region (Annotated Fig.1).
Schob does not explicitly teach wherein the at least one third part-region comprises a metal content in a range from 40% to 90% by weight, based on the total weight of the at least one third part-region; wherein the at least one first part-region and at least one of the at least two further part-regions are cohesively bonded to one another; wherein each of the at least one first part-region, the at least two further part-regions, and the at least one third part-region comprise a sinterable material.
Cao teaches a rotary blood pump with structural members comprising biocompatible, corrosion resistant, electrically non-conducting ceramic material (abstract). Cao further teaches the pump includes a housing comprising at least one first part-region (Fig.1, 28/30), at least two further part-regions (Fig.1, 24/26) and at least one third part-region (Fig.1, 36/38); 
wherein the at least one third part-region comprises a metal content in a range from 40% to 90% by weight, based on the total weight of the at least one third part-region (column 3 line 58-62, note “housing 36, pump back housing cover 38, and discharge tube 16 may be made of the same ceramic 
wherein the at least one first part-region and at least one of the at least two further part-regions are cohesively bonded to one another (column 3 line 51-54, note “bonding ceramic member to metal alloy by brazing, soldering, diffusion bonding”);
this would provide a ceramic material with excellent biocompatibility and corrosion resistance in implant applications while maintaining hermecity of the ceramic containing structure, i.e., first part-region, and metal containing structure, i.e., further part-region (column 3 line 47-54).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the at least one third part-region comprises a metal content in a range from 40% to 90% by weight, based on the total weight of the at least one third part-region; wherein the at least one first part-region and at least one of the at least two further part-regions are cohesively bonded to one another based on the teachings of Cao because this would provide a ceramic material with excellent biocompatibility and corrosion resistance in implant applications while maintaining hermecity of the at least one first part-region and the at least two further part-regions.
Landin discloses providing a stator for a motorized equipment (column 21 line 7-10, note “The stator of the invention can be used in a variety of electric motors and magnetic motors including but not limited to those present in the following: vehicles such as automobiles, for example; power generating equipment”) comprising a device having further part-regions (Fig.1, stator core 2 having stator poles 10) wherein the further part-regions each comprise at least one first sub-region (Fig.1, magnetic layers 7) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the at least two further part-regions of Schob by having the ferromagnetic material of at least one of the at least two further part-regions selected from the group consisting of iron (Fe), an iron alloy, an iron-nickel alloy, an iron-cobalt alloy, a nickel alloy, a cobalt alloy, or a mixture of at least two of these based on the teachings of Landin for the purpose of improving thermal, magnetic, and electrical properties of the pump stator.
Note that the disclosed materials for each of the at least one first part-region, the at least two further part-regions, and the at least one third part-region by the proposed combination of Schob, Cao and Landing above, comprise a sinterable material based on these materials being the same potential combination disclosed by applicant in the instant application.

Allowable Subject Matter
Claim 25 is allowed.

The following is a statement of reasons for the indication of allowable subject matter.
The prior art does not teach, disclose or suggest the limitation of “treating the pump housing precursor at a temperature of at least 300°C” as recited in claim 25, combined with "a first part-region of the pump housing is formed from the first material and wherein at least two further part-regions of the pump housing are formed from a further material and wherein at least one third part-region of the pump housing is formed from a third material" as recited in claim 25, in combination with all other limitations recited in claim 25.
The closest prior art, Kliman (US 5,990,588) discloses fabrication of a motor stator preform using an injection molding process. Specifically, Kliman discloses powdered iron and a plastic matrix poured into a die to fill the space around a mandrel, the die is heated during compression to mold the powdered iron and plastic into a composite part, but fails to disclose a first part-region of the pump housing is formed from a first material, at least two further part-regions of the pump housing are formed from a further material, at least one third part-region of the pump housing is formed from a third material, and treating the pump housing precursor at a temperature of at least 300°C. In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 25 absent the applicant's disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745